Judgment affirmed without costs. Memorandum: Respondent failed to sustain his burden of showing that he gave petitioners notice of a final and binding determination more than four months prior to commencement of this proceeding. Thus, we conclude that this proceeding is timely (see, Nickerson v City of Jamestown, 178 AD2d 1003). The State of New York Department of Civil Service is not a necessary party to this proceeding (see, Matter of Castaways Motel v Schuyler, 24 NY2d 120, 125). Supreme Court properly ordered respondent to reclassify petitioners (see, Matter of Mandle v Brown, 5 NY2d 51, 64-65).
All concur, Fallon, J., not participating. (Appeal from Judgment of Supreme Court, Erie County, Whelan, J.—Article 78.) Present—Denman, P. J., Fallon, Wesley, Doerr and Boehm, JJ.